PER CURIAM.
A jury found defendant guilty of first degree burglary, § 569.160, RSMol994, and stealing, third offense §§ 570.030 and 570.040. The trial court sentenced him as a persistent and Class X offender to two concurrent 20 year terms. He appeals the judgment and sentences.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).